AFFIRMED; Opinion Filed December 29, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01197-CR

                         EDWARD LERON SATCHELL, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F12-24811-X

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Appellant Edward Leron Satchell was convicted by a jury of aggravated robbery and

sentenced by the trial court to 45 years in prison. In two issues, appellant contends (1) the trial

court erred by denying appellant’s motion to suppress because he did not knowingly,

intelligently, and voluntarily waive his rights under article 38.22 and Miranda, and (2) the trial

court erred when it failed to enter a written order setting forth the specific factual findings that

supported its conclusion that appellant’s confession was voluntary. We affirm.

                           BACKGROUND AND PROCEDURAL HISTORY

       Approximately two weeks before the start of trial, appellant filed a “Motion for Hearing

on Voluntariness of Any Admission or Confession.” The day before trial, after voir dire, defense

counsel asked for “a brief hearing” regarding “whether or not the voluntariness of his statement.”
Defense counsel advised the court that the hearing would take no more than ten or fifteen

minutes.

       The prosecutor announced that the detective who conducted appellant’s video-recorded

interrogation––I.C. Hale of the Garland Police Department––was not available that afternoon to

testify. The court suggested they conduct the hearing the next morning before the trial began.

When the prosecutor asked for clarification regarding what issue the defense was pursuing,

defense counsel clarified that he was complaining about “the Miranda” given at the scene where

appellant was arrested. The prosecutor then explained there were actually two videos––one

showing appellant being Mirandized at the scene and another showing that he was “re-

Mirandized” at the police station. The trial court suggested they should “just go ahead and watch

. . . that little part” of the video and defense counsel responded, “That’s fine.” The court stated

that it did not want to “watch the hour and a half . . . just the part that we’re talking about,” and

both defense counsel and the prosecutor agreed. The prosecutor told the court that Detective

Hale would be present the next morning if the court had any questions after watching the video.

The prosecutor also told the court that she did not plan on introducing the first video at trial;

rather, it was merely “to prove that [appellant] was Mirandized.”

       The court first watched a portion of the video that was recorded at the scene of the arrest.

The arrest-scene video, which was admitted for record purposes as State’s exhibit 25, showed

appellant seated in the backseat of a patrol car shortly after being arrested. He knocked on the

rear door and told one of the officers that he wanted to speak to the detective. Detective Hale

opened the door and appellant said he had been told by one of the officers that the offense was an

“attempted aggravated robbery.”       Before the discussion went any further, Detective Hale

interrupted him and recited the following Miranda/article 38.22 warnings: “You have a right to

remain silent and not make any statements at all, and any statements you make may and probably

                                                –2–
will be used against you in court; you have the right to have a lawyer present to advise you prior

to or during any questioning; if you cannot afford a lawyer, the State of Texas will provide you

with one; and you have the right to stop any questioning at any time.” Detective Hale then asked

appellant whether he understood these rights, and appellant said, “Yes, sir.” Appellant appeared

eager to talk to the detective, who said that they would talk more at the police station because the

detective preferred to do it “man to man, face to face.”

       The trial court also watched a portion of the video from the interrogation at the police

station. That video began with Detective Hale telling appellant that he “read these to you out

there at the scene but, officially, I’m going to read them to you again.” The detective showed

appellant a form titled “Miranda Warning[,] Warning to be Given Before Taking Any Oral or

Written Confession,” State’s exhibit 26, which listed those warnings in the following manner:

       1. I have the right to remain silent and not make any statement at all and that any
       statement I make may be used against me at my trial.

       2. Any statement I make may be used as evidence against me in court.

       3. I have the right to have a lawyer present to advise me prior to and during any
       questioning.

       4. If I am unable to employ a lawyer, I have the right to have a lawyer appointed
       to advise me prior to and during any questioning; and

       5. I have the right to terminate the interview at anytime.

Detective Hale asked appellant, “This is your Miranda rights, okay? Do you understand all

those?” Appellant replied, “I understand everything.” Appellant added that he “don’t need no

lawyer here” and was “fully capable of speaking.” The detective then asked appellant to sign the

acknowledgement indicating that he understood the Miranda rights. As appellant signed the

acknowledgment, he said he understood it “100 percent.” During the interrogation that followed,

appellant confessed both orally and in writing to the instant home invasion aggravated robbery.

       After the trial court watched the videos, defense counsel argued that appellant should

                                                –3–
have been given his Miranda warnings a second time when he was being questioned at the police

station because there was a break in the questioning and too much time had passed after the first

Miranda warning. When the court asked the prosecutor if she knew how much time had passed

between the warnings at the scene and appellant’s statement at the police station, she replied, “I

don’t, but I couldn’t imagine more than about an hour.” The prosecutor pointed out that the in-

car video showed appellant continuing to try to “engage the detectives” after he was admonished

in the police car, and that he wanted to “say more.” She also reminded the court that the video of

the interrogation showed appellant being given a form with the Miranda warnings on it and

saying out loud that he understood everything and did not need a lawyer before he started

talking.

        The trial court watched the videos a second time and noted that the warnings Detective

Hale recited were “95 percent” accurate and had the “same meaning” as the warnings in article

38.22. The court said it was “not aware of anything that says [the warnings] have to be given a

second time.” The next morning, the court announced that “[u]pon reviewing some case law, I

have decided that the statement is admissible, the Miranda warnings were appropriate or were

sufficient.” During Detective Hale’s testimony at trial, when the State moved to admit State’s

exhibit 24, the video recording of appellant’s interrogation, defense counsel objected “on the

grounds of voluntariness, that the statement made by [appellant] was not done voluntarily.” The

trial court overruled the objection and allowed the video to be played for the jury.

        On remand from this Court, the trial court subsequently entered the following findings of

fact:

        1. Appellant was given his Miranda warnings by Detective Hale while he was in
        the police vehicle at the scene of the arrest. This was on video, State’s Exhibit 25.

        2. Detective Hale asked appellant if he understood those rights, and appellant
        answered “Yes, sir.”


                                                –4–
       3. Defense counsel acknowledged that appellant had been admonished while in
       the police vehicle.

       4. Defense did not object that this was an improper admonishment.

       5. Defense counsel’s argument was that his client should have been given his
       Miranda warnings a second time when appellant was being questioned at the
       police station because too much time had passed from the first Miranda warning.

       6. The court noted from the time documented on the recorded exhibit at the scene
       and the recorded exhibit at the station, that less than one hour had elapsed from
       the time the full Miranda warnings were given at the scene.

       7. At the police station, Detective Hale starts to read appellant his Miranda
       warnings again, noting that he had already read them to appellant at the scene, but
       that he was going to read them to him again.

       8. Before he could get past the first warning, appellant told Detective Hale: “I
       understand everything; I don’t need no lawyer here for nothing; I am fully capable
       of speaking . . .”

       9. In response to appellant’s claims that he understood everything and didn't need
       an attorney, Detective Hale asked appellant if he would “just sign [this Miranda
       Warning––State’s Exhibit 26] acknowledging that you understand your rights. . .”

       10. Appellant promptly stated “I understand 100%.”

       11. Appellant then signed the Miranda form (State’s Exhibit 26, page 3) and
       voluntarily started talking.

       12. He subsequently gave a written statement to the Detective. (State’s Exhibit 26,
       pages 1 and 2).

The court concluded that under article 38.21 of the Texas Code of Criminal Procedure,

appellant’s statements, written and oral, were freely and voluntarily made without coercion.

Additionally, based on State’s exhibits 24 and 25, both of which were played in court at the

hearing, the court concluded that appellant had been properly given his Miranda warnings and

had knowingly, intelligently, and voluntarily waived those rights, and that both his oral and

written statements had been obtained in accordance with article 38.22 of the Texas Code of

Criminal Procedure.




                                              –5–
                                           DISCUSSION

       We begin with appellant’s second issue, in which he argues the trial court erred by failing

to enter written findings of fact supporting its conclusion that appellant’s confession was

voluntary. When, as in this case, the voluntariness of a statement is challenged, article 38.22,

section 6 of the Texas Code of Criminal Procedure requires the trial court make written findings

of fact and conclusions of law regarding the voluntariness of the challenged statement. TEX.

CODE CRIM. PROC. ANN. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App.

2005) (holding that where trial court fails to issue requisite findings of fact and conclusions of

law pursuant to article 38.22, section 6, proper procedure is to remand for compliance with

statute). The findings and conclusions are mandatory whether or not the defendant objected to

their absence. Urias, 155 S.W.3d at 142. We previously abated this appeal so that the trial court

could make the requisite findings and conclusions, which it did. Accordingly, appellant’s second

issue is now moot.

       In his first issue, appellant contends the trial court erred by denying the motion to

suppress because appellant did not voluntarily waive his rights under article 38.22 and Miranda.

Appellant’s complaint is that he was not properly admonished by the detective and, therefore, did

not knowingly, intelligently, and voluntarily waive his rights. Appellant argues that when he

arrived at the police station his rights were never properly read to him: “The detective basically

set the paperwork in front of [appellant] but it is clear from the video that [appellant] never

actually read [the paper containing the written warnings] because he and the detective continued

the talk the entire time [appellant] was signing the document.” Appellant asserts that, as a result,

“he was not aware of the nature of the rights he was abandoning and the consequences of the

decision to abandon them.”

       The State, however, argues that appellant failed to preserve error because his complaint

                                                –6–
on appeal––that his confession to the robbery should have been suppressed because he did not

knowingly, intelligently, and voluntarily waive his rights before making the statement––does not

comport with the objection at trial that appellant’s statement “was not done voluntarily.” We

need not resolve this issue. Assuming without deciding that appellant preserved his complaint,

the record supports the trial court’s ruling.

         A bifurcated standard of review is applied to a trial court’s ruling on a motion to suppress

evidence. See St. George v. State, 237 S.W.3d 720, 725 (Tex. Crim. App. 2007). This standard

of review gives almost total deference to a trial court’s determination of historical facts and

applies a de novo review of a trial court’s application of the law to those facts. See St. George,
237 S.W.3d at 725; Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). A trial court is

the sole trier of fact, the judge of witness credibility, and the determiner of the weight given to

witness testimony. See St. George, 237 S.W.3d at 725; State v. Ross, 32 S.W.3d 853, 855 (Tex.

Crim. App. 2000). An appellate court reviews the record to determine whether the trial court’s

ruling is supported by the record and correct under some theory of law applicable to the case.

See St. George, 237 S.W.3d at 725; Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App.

2003).

         Article 38.21 of the Texas Code of Criminal Procedure provides that a defendant’s

statement may be used against him “if it appears that the same was freely and voluntarily made

without compulsion or persuasion.” See TEX. CODE CRIM. PROC. ANN. art. 38.21; Martinez v.

State, 127 S.W.3d 792, 794 (Tex. Crim. App. 2004). The determination of whether a statement

is voluntary is based on an examination of the totality of the circumstances surrounding its

acquisition. See Delao v. State, 235 S.W.3d 235, 239 (Tex. Crim. App. 2007); Wyatt v. State, 23
S.W.3d 18, 23 (Tex. Crim. App. 2000). A statement may be deemed involuntary under several

theories: (1) Article 38.22, § 6 (general voluntariness); (2) Miranda as expanded in article 38.22,

                                                 –7–
§§ 2 and 3 (the Texas confession statute); or (3) the Due Process Clause. Oursbourn v. State,

259 S.W.3d 159, 169 (Tex. Crim. App. 2008); Wolfe v. State, 917 S.W.2d 270, 282 (Tex. Crim.

App. 1996). The statement may be involuntary under one, two, or all three of these theories.

Oursbourn, 259 S.W.3d at 169. “A statement that is ‘involuntary’ as a matter of constitutional

law is also ‘involuntary’ under Article 38.22, but the converse need not be true.” Id. Ordinarily,

proof of proper warnings preceding the written statement and a defendant’s willingness to waive

his rights following those warnings should suffice to meet the State’s burden on the issue of

voluntariness. Griffin v. State, 765 S.W.2d 422, 430 (Tex. Crim. App. 1989).

       Section 2 of article 38.22 bars admission of a defendant’s written statement unless, inter

alia, the statement’s face shows the defendant has been warned of the following:

       (1) he has the right to remain silent and not make any statement at all and that any
       statement he makes may be used against him at his trial;

       (2) any statement he makes may be used as evidence against him in court;

       (3) he has the right to have a lawyer present to advise him prior to and during any
       questioning;

       (4) if he is unable to employ a lawyer, he has the right to have a lawyer appointed
       to advise him prior to and during any questioning; and

       (5) he has the right to terminate the interview at any time. . . .

TEX. CODE CRIM. PROC. ANN. art. 38.22 § 2(a). Article 38.22, section 3(a)(2) provides that no

oral statement of an accused made as a result of custodial interrogation is admissible against him

in a criminal proceeding unless, inter alia, prior to the statement but during the recording he is

given the warnings in section 2(a). Id. art. 38.22, § 3(a)(2). Under section 3(e)(2), it is

sufficient if “the accused was given the warning in Subsection (a) of Section 2 above or its fully

effective equivalent.” Id. at § 3(e)(2). Courts have long held that there is not one singularly

correct form of the required warnings and that substantial compliance with article 38.22 and

Miranda is sufficient. See, e.g., Bible v. State, 162 S.W.3d 234, 240 (Tex. Crim. App. 2005);

                                                 –8–
Nonn v. State, 41 S.W.3d 677, 679 (Tex. Crim. App. 2001); Martinez-Hernandez v. State, 468
S.W.3d 748, 759 (Tex. App.––San Antonio 2015, no pet.); Rutherford v. State, 129 S.W.3d 221,

224–25 (Tex. App.––Dallas 2004, no pet.); see also Florida v. Powell, 559 U.S. 50, 60 (2010).

       Prior cases have addressed situations like this in which a suspect is warned about his

Miranda rights, some break in the questioning occurs, and the questioning resumes without the

administration of new Miranda warnings. See, e.g., Bible, 162 S.W.3d at 241–42; Hayes v. State,

No. 05–11–00260–CR, 2013 WL 1614108, at *3 (Tex. App.––Dallas Feb. 19, 2013, no pet.)

(mem. op., not designated for publication); Spears v. State, No. 05–06–00691–CR, 2007 WL
2447233, at *3–4 (Tex. App.––Dallas Aug. 30, 2007, no pet.) (not designated for publication). If

the totality of the circumstances indicates the second interview is essentially a continuation of the

first, the Miranda warnings remain effective as to statements made during the second interview.

See Dunn v. State, 721 S.W.2d 325, 328 (Tex. Crim. App. 1986) (noting that “rewarning is not

required where the interrogation is only a continuation about the same offense”), abrogated on

other grounds by Creager v. State, 952 S.W.2d 852, 856 (Tex. Crim. App. 1997). In making this

determination courts consider the (1) the passage of time, (2) whether the second interrogation

was conducted by a different person, (3) whether the interrogation related to a different offense,

and (4) whether the officer reminded the defendant of his earlier warnings. See Bible, 162
S.W.3d at 242.

       In this case, appellant was given the Miranda warnings by Detective Hale while appellant

was seated in the back seat of the police vehicle at the scene of the arrest. Those warnings were,

as the trial court correctly noted, in substantial compliance with the requirements of Miranda and

article 38.22, section 2(a). Appellant appeared eager to talk to the detective, who told appellant

that they would talk later at the police station. Furthermore, the record supports the trial court’s

finding that less than one hour passed between Detective Hale’s reading of the Miranda warnings

                                                –9–
at the scene of the arrest and the start of the interrogation at the police station. The video from

the arrest scene shows appellant was arrested at approximately 12:48 a.m. on Tuesday,

December 4, 2012. The interrogation at the police station started, and the written Miranda

warnings were signed, at 1:40 a.m. that same day. At the start of the interrogation, Detective

Hale showed appellant the Miranda warnings that were printed on the form quoted above,

reminding appellant that those warnings had been read to him at the scene of the arrest.

Detective Hale asked appellant if he understood the rights that were printed on the form, and

appellant replied that he understood “everything.” He added that he did not need an attorney and

was fully capable of speaking. The detective asked appellant to sign the acknowledgement on

the form indicating he understood his rights. As appellant signed the acknowledgment, he stated

that he understood it “100 percent.” Under the totality of the circumstances, we conclude that

the reading of the Miranda rights at the scene of the arrest and the questioning of appellant at the

police station were essentially a single interview for Miranda purposes, and that Detective Hale’s

Miranda warnings to appellant at the scene were still effective when he interviewed appellant at

the police station less than one hour later. Thus, the trial court did not abuse its discretion by

denying appellant’s motion to suppress and overruling his objection at trial.1

           We affirm the trial court’s judgment.



                                                                                             / Lana Myers/
                                                                                             LANA MYERS
                                                                                             JUSTICE
Do Not Publish
TEX. R. APP. P. 47
141197F.U05



     1
        We interpret appellant’s trial objection as simply reiterating his pretrial complaint; therefore, it presents no additional grounds for reversal
in this case.



                                                                        –10–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EDWARD LERON SATCHELL, Appellant                    On Appeal from the Criminal District Court
                                                    No. 6, Dallas County, Texas
No. 05-14-01197-CR        V.                        Trial Court Cause No. F12-24811-X.
                                                    Opinion delivered by Justice Myers. Justices
THE STATE OF TEXAS, Appellee                        Bridges and Francis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 29th day of December, 2015.




                                            –11–